DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to applicant’s amendments and arguments received 05/05/2022.  Currently, claims 1-17 are pending.
Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
It is noted in at least one instance (claim 10), applicant has amended a claim without marking up the claim or providing the proper status identifier.  In the event other claims were similarly amended and not marked up, the examiner has not considered those amendments.
With respect to the objection to the drawings, the applicant argues that “an express illustration of a locking means, corresponding means, and priming mechanism is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented.”  However, these features are claimed, and each and every element specified in the claims must be shown in the drawings or the features cancelled from the claims.  Applicant has attempted to point out various features shown in the drawings that correspond to such features.  If the features are already contained within the drawings, they should have specific reference numerals and be appropriately described within the specification.
With respect to the objections, to the claims, with the exception of claim 10, it does not appear that any issues were addressed or amended.  The objections remain as detailed below.
With respect to the claim interpretation under 35 USC 112(f), the amendments do not change the claim interpretation.  Applicant argues the amendments to mechanism instead of means overcomes the interpretation; the examiner notes “mechanism” is simply a generic placeholder, or nonce term, a term that is simply a substitute for “means”.  See MPEP 2181 A.  The terms locking, corresponding, and priming are interpreted as non-structural modifiers.  See MPEP 2181 C.  As such, the locking mechanism is limited to those features described in the specification (paragraph [0078] of publication: sliding fastener, clip, screw, or sliding lock. The corresponding mechanism is limited to the other portion the locking mechanism for securement.
As previously described, the specification provides no corresponding structure to applicant’s claimed “priming mechanism”.  The paragraphs cited by applicant do not appropriately detail what structure is equivalent to the priming mechanism for performing the claimed function.  Respectfully, a series of steps is not a structure for priming.  A priming button does not perform the actual priming function.  The rejection under 35 USC 112(a) is maintained.
Respectfully, it does not appear that any of the detailed rejections under 35 USC 112(b) have been addressed in the rejection or in the remarks section.  Applicant generally notes that the amendments overcome objections and provide clarity and definiteness, but there do not appear to be amendments related to the specific previous rejections.  The rejections are maintained.
With respect to the rejection under 35 USC 102 to Causey III, applicant argues Causey III lacks a locking mechanism as claimed.  The applicant provides examples of locks that are not claimed or related to applicant’s invention.  The examiner respectfully notes that the locking mechanism as claimed can be any of a sliding fastener, clip, screw, or sliding lock, as defined in applicant’s specification.  The examiner notes that Causey teaches a sliding fastener, as previously detailed in the rejection.
Applicant further argues “A shape within the cover, formed by the infusion device, allows the storage device and attached data connector to be covered by the cover while locked to the infusion device. The Applicant submits that within D1 [Causey III] there is a shape within the infusion device, formed by the tab, in contrast to the feature of the claim.”  The examiner is unclear which feature of the claim the applicant is alleging is missing.  As admitted by applicant, there is a shape within the infusion device, that the tab fits into (the tab is equated to the programming key; the programming key includes a cover portion, as detailed in the rejection below.)  When in the assembled position, the examiner notes the storage device and data connector are covered; the claim does not require the cover to cover the storage device and attached data connector; however, the examiner notes the storage device and data connector are covered via the cover when in the attached position.  See rejection below for further details.
Regarding the section D1, starting on page 19 of applicant’s remarks, it is unclear which specific feature or claim limitation and with respect to which claims applicant is arguing.  Beyond the locking mechanism already discussed, applicant discusses various features of the invention as compared to the prior art, but does not particularly point out specific claim language. Applicant remarks various features are non-obvious and places it under a section for rejections under 35 USC 103, but cites claim numbers that were rejected under 35 USC 102.  The examiner notes, with respect to applicant’s statement that Causey III discloses “the key or tab to be removed, or the tab to be non-removeable once inserted”, that a nonremovable tab or key is considered to be locked.  
Regarding the remarks on pages 20-21 with respect to D2 (Tang), applicant argues the locks in D2 prevent accidental opening as opposed to preventing the device from being opened.  The examiner notes that preventing accidental opening is a prevention of opening to a degree.  The limitations of “preventing the removal or tampering of the computer readable storage device” are cited from applicant’s specification, not the claim limitations.  Furthermore, any prevention of opening, whether temporary (preventing accidental but otherwise allowing) or permanent, is a prevention of opening.
Remarks with respect to documents 3-5 further argue there are missing features, but applicant has not detailed any specific features or claim language supposedly missing or cited in error, or how the language of the claims patentably distinguishes them from the references.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking means” and “corresponding means” of claim 2 and the “priming mechanism” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, 11, 13, 15, and 16 are objected to because of the following informalities:  
In claim 1, line 4, “a programming key” should read “the programming key”
In claim 7, line 4, “an infusion device” should read “the infusion device”
In claim 7, line 9, “define a shape” should read “define the shape”
In claim 11, line 3, “a programmable, non-transitory, computer readable storage device” should read “the programmable, non-transitory, computer readable storage device”
In claim 11, line 4, “a data connector” should read “the data connector”
In claim 11, lines 4-5, “a corresponding data connector” should read “the corresponding date connector”
In claim 11, line 8, “a fastener coupling” should read “the fastener coupling”
In claim 11, lines 8-9, “a locking mechanism” should read “the locking mechanism”
In claim 11, lines 8-9, “a corresponding coupling” should read “the corresponding coupling”
In claim 13, line 3, “a programming key” should read “the programming key”
In claim 13, line 15-16, “a corresponding data connector” should read “the corresponding data connector”
In claim 15, line 3, “an infusion device” should read “the infusion device”
In claim 15, line 9, “a space” should read “the space”
In claim 16, line 4, “a programmable, non-transitory, computer readable storage device” should read “the programmable, non-transitory, computer readable storage device”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“locking means” in claim 2, line 6
“corresponding means” in claim 2, lines 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the limitation, “the priming mechanism” in line 3. There is currently no description provided in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the assembly comprising a priming mechanism. For examination purposes, a “priming mechanism” is thought to be present so long as there is a pump capable of pumping fluid through an infusion line. 
Claims 11-12 are similarly rejected by virtue of their dependency on claim 4. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-4, 7-8, 10-12, 15, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation, “wherein the fastener coupling comprises a tongue and groove sliding fastener” in lines 1-2. This limitation renders the claim indefinite because a “fastener coupling” affixed to the storage device and a “corresponding coupling” on the infusion device were already claimed claim 1, lines 10 and 11, respectively. It is, therefore, unclear whether or not the “fastener coupling” of claim 2, lines 1-2 is intended to refer to one of the two fastener couplings previously recited in claim 1 or if recitation of “fastener coupling” of claim 2, lines 1-2 is intended to simultaneously refer to both of the fastener couplings previously recited in claim 1. For examination purposes, Examiner is interpreting “fastener coupling” of claim 2, lines 1-2 to simultaneously refer to both “fastener coupling” affixed to the storage device and “corresponding coupling” on the infusion device such that the two fastener couplings collectively comprise a tongue and groove sliding fastener as currently required by claim 
Regarding claim 3, claim 3 recites the limitation “wherein the data connector comprises; a unique data connector” in lines 2-3. This limitation renders the claim indefinite because it is currently unclear if the recitation of a “unique data connector” is intended to require an additional data connector structure in addition to the “data connector” of line 2 or if the recitation of a “unique data connector” is intended to further narrow the data connector of line 2 such that the data connector of line 2 is configured to impede mating with commonly available data connectors. For examination purposes, Examiner is interpreting “wherein the data connector comprises; a unique data connector” in lines 2-3 to require that the “data connector” of line 2 is further narrowed such that it is configured to impede mating with commonly available data connectors. Such an interpretation appears consistent with the configuration of the data connector described in [0126] of the specification of the instant application. 
Further regarding claim 3, claim 3 recites the limitation “a fastener coupling configured to mate with a corresponding coupling on the infusion device” in lines 5-6. This limitation renders the claim indefinite because “a fastener coupling” and “corresponding coupling” were already claimed in claim 1, lines 10 and 11, respectively. It is, therefore, unclear if recitation of “a fastener coupling configured to mate with a corresponding coupling” is intended to require two additional fastener coupling structures or whether recitation of “a fastener coupling configured to mate with a corresponding coupling” is intended to further narrow the fastener couplings of claim 1, lines 10 and 11. For examination purposes, Examiner is interpreting “a fastener coupling configured to mate with a corresponding coupling on the infusion device” such that the “fastener coupling” corresponds to the “fastener coupling” of claim 1, line 10 and such that the “corresponding coupling on the infusion device” corresponds to the “corresponding coupling” of claim 1, line 11. 
Regarding claim 4, claim 4 recites the limitation “the fastener coupling” in line 2. This limitation renders the claim indefinite because a “fastener coupling” affixed to the storage device and a “corresponding coupling” on the infusion device were already claimed claim 1, lines 10 and 11, respectively. It is, therefore, unclear whether or not the “fastener coupling” of claim 4, line 2 is intended to refer to one of the two fastener couplings previously recited in claim 1 or if recitation of “fastener coupling” of claim 4, line 2 is intended to simultaneously refer to both of the fastener couplings previously recited in claim 1. For examination purposes, Examiner is interpreting “fastener coupling” of claim 4, line 2 to simultaneously refer to both “fastener coupling” affixed to the storage device and “corresponding coupling” on the infusion device.
Claims 11-12 are similarly rejected by virtue of their dependency on claim 4. 
Regarding claim 7, claim 7 recites the limitation “a fastener coupling configured to mate with a corresponding coupling on the programming key” in lines 4-5. This limitation renders the claim indefinite because a “fastener coupling” affixed to the storage device and a “corresponding coupling” on the infusion device were already claimed claim 1, lines 10 and 11, respectively. It is therefore unclear if the recitation of “a fastener coupling configured to mate with a corresponding coupling on the programming key” in lines 4-5 of claim 7 is intended to introduce additional fastener coupling structures to the assembly or whether the recitation of “a fastener coupling configured to mate with a corresponding coupling on the programming key” in lines 4-5 of claim 7 is intended to further narrow the fastener coupling structures previously recited in claim 1. For examination purposes, Examiner is interpreting, “a fastener coupling configured to mate with a corresponding coupling on the programming key” of claim 7, lines 4-5 such that this limitation is intended to further narrow the fastener coupling structures previously recited in claim 1.
Claim 8 is similarly rejected by virtue of its dependency on claim 7.
Further regarding claim 7, claim 7 recites the limitation “a data connector configured to mate with a corresponding data connector” in lines 7-8. This limitation renders the claim indefinite because a “data connector” electronically connected to the storage device and a “corresponding data connector” on the infusion device were already claimed in claim 1, lines 7 and 8-9, respectively. It is therefore unclear if the recitation of “a data connector configured to mate with a corresponding data connector” in lines 7-8 of claim 7 is intended to introduce additional data connector structures to the assembly or whether the recitation of “a data connector configured to mate with a corresponding data connector” in lines 7-8 of claim 7 is intended to further narrow the data connector structures previously recited in claim 1. For examination purposes, Examiner is interpreting, “a data connector configured to mate with a corresponding data connector” of claim 7, lines 7-8 such that this limitation is intended to further narrow the data connector structures previously recited in claim 1. 
Claim 8 is similarly rejected by virtue of its dependency on claim 7. 
Regarding claim 10, claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the steps required for assembling a medical device programming assembly according to claim 1. For examination purposes, Examiner is interpreting claim 10 such all of the structures associated with claim 1 must be provided for the purposes of satisfying claim 10. 
Regarding claim 15, claim 15 recites the limitation “a fastener coupling configured to mate with a corresponding coupling on the programming key” in lines 4-5. This limitation renders the claim indefinite because a “fastener coupling” affixed to the storage device and a “corresponding coupling” on the infusion device were already claimed claim 13, lines 10 and 11, respectively. It is therefore unclear if the recitation of “a fastener coupling configured to mate with a corresponding coupling on the programming key” in lines 4-5 of claim 15 is intended to introduce additional fastener coupling structures to the system or whether the recitation of “a fastener coupling configured to mate with a corresponding coupling on the programming key” in lines 4-5 of claim 15 is intended to further narrow the fastener coupling structures previously recited in claim 13. For examination purposes, Examiner is interpreting, “a fastener coupling configured to mate with a corresponding coupling on the programming key” of claim 15, lines 4-5 such that this limitation is intended to further narrow the fastener coupling structures previously recited in claim 13.
Further regarding claim 15, claim 15 recites the limitation “a data connector configured to mate with a corresponding data connector” in lines 7-8. This limitation renders the claim indefinite because a “data connector” electronically connected to the storage device and a “corresponding data connector” on the infusion device were already claimed in claim 13, lines 6 and 7-8, respectively. It is therefore unclear if the recitation of “a data connector configured to mate with a corresponding data connector” in lines 7-8 of claim 15 is intended to introduce additional data connector structures to the assembly or whether the recitation of “a data connector configured to mate with a corresponding data connector” in lines 7-8 of claim 15 is intended to further narrow the data connector structures previously recited in claim 13. For examination purposes, Examiner is interpreting, “a data connector configured to mate with a corresponding data connector” of claim 15, lines 7-8 such that this limitation is intended to further narrow the data connector structures previously recited in claim 13. 
Regarding claim 16, claim 16 recites the limitation “a fastener coupling configured to mate with a corresponding coupling on the programming key” in lines 12-13. This limitation renders the claim indefinite because a “fastener coupling” affixed to the storage device and a “corresponding coupling” on the infusion device were already claimed claim 16, lines 8 and 9, respectively. It is therefore unclear if the recitation of “a fastener coupling configured to mate with a corresponding coupling on the programming key” in lines 12-13 of claim 16 is intended to introduce additional fastener coupling structures to the system or whether the recitation of “a fastener coupling configured to mate with a corresponding coupling on the programming key” in lines 12-13 of claim 16 is intended to further narrow the fastener coupling structures previously recited in claim 16. For examination purposes, Examiner is interpreting, “a fastener coupling configured to mate with a corresponding coupling on the programming key” of claim 16, lines 12-13 such that this limitation is intended to further narrow the fastener coupling structures previously recited in claim 16.
Claim 17 is similarly rejected by virtue of its dependency on claim 16.
Further regarding claim 16, claim 16 recites the limitation “a data connector configured to mate with a corresponding data connector” in lines 15-16. This limitation renders the claim indefinite because a “data connector” electronically connected to the storage device and a “corresponding data connector” on the infusion device were already claimed in claim 16, lines 5 and 6, respectively. It is therefore unclear if the recitation of “a data connector configured to mate with a corresponding data connector” in lines 15-16 of claim 16 is intended to introduce additional data connector structures to the assembly or whether the recitation of “a data connector configured to mate with a corresponding data connector” in lines 15-16 of claim 16 is intended to further narrow the data connector structures previously recited in claim 16. For examination purposes, Examiner is interpreting, “a data connector configured to mate with a corresponding data connector” of claim 16, lines 15-16 such that this limitation is intended to further narrow the data connector structures previously recited in claim 16. 
Claim 17 is similarly rejected by virtue of its dependency on claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 10, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Causey, III et al. (US 2001/0041869).

    PNG
    media_image1.png
    936
    1412
    media_image1.png
    Greyscale

Regarding claim 1, Causey, III et al. discloses a medical device programming assembly (Figure 1) for programming a medical treatment parameter (“control parameters” of [0085], see [0062], lines 4-7  indicating how, “Control parameters include, for example, one or more basal rates, one or more bolus rates, maximum and minimum delivery rates, one or more alarm criteria, or the like”) on an infusion device (“infusion device 132” of Fig. 18) configured to receive a programming key (“tab/key 128” of Fig. 18), the assembly (Fig. 1) comprising; a programming key (“tab/key 128” of Fig. 18) configured to mate with the infusion device (132, see Fig. 18 and see [0085] indicating how the key is inserted, “into slot 83 of the housing 22 of infusion device 132”), the programming key (128) further comprising, a cover (back, spine, and front sides of key 128 in figure above), for supporting one or more programming key components (the components are supported on the interior section of the cover), the components comprising: a programmable, non-transitory, computer readable storage device (“programmable chip 130” of Fig. 18) affixed to the cover (130 is affixed to frontside of 128; back, spine, and front sides are defined as the cover) encoding one or more medical treatment parameters for operating the infusion device (132, see [0085] indicating how, “programmable chip 130 such as shown in FIG. 18, which is programmed with different control parameters before insertion”), a data connector (“conductive traces 134” of Fig. 18) electrically connected to the storage device (130, see [0085] indicating how, “conductive traces 134 on the tab/key 128 connect the chip 130 to the electronics system 16 through electrical terminals 114”) and configured to mate with a corresponding data connector (“electrical terminals 114” of Fig. 18) on the infusion device (132, see Fig. 18 illustrating how the corresponding data connector is on the infusion device) for the transfer of data from the storage device (130) to the infusion device (132, see [0085] indicating how, “conductive traces 134 on the tab/key 128 connect the chip 130 to the electronics system 16 through electrical terminals 114” and see Fig. 1 illustrating how the “electronics system 16” is a component of the infusion device), and a fastener coupling (“tongue” see Examiner’s annotated Fig. 18 above) providing a locking mechanism (the fastener provides the tongue as the locking mechanism of the fastener coupling, as defined in applicant’s specification, a sliding fastener is a locking mechanism), the fastener coupling affixed to the storage device (130, see Fig. 18 illustrating how the fastener coupling is affixed to the storage device through mutual attachment to the key) and configured to mate with a corresponding coupling (“slot 83” of Fig. 18) on the infusion device (132) when the data connector (134) is connected with the corresponding data connector (114) on the infusion device (132, see Fig. 18 illustrating how the coupling affixed to the storage device mates with a corresponding coupling on the infusion device); wherein the programming key (128) storage device is configured to occupy a shape (“opening 82” of Fig. 18) formed by the infusion device (132) and the locking mechanism configured to lock the cover and the infusion device ([0027] tab is not removeable; the examiner notes the back side of 128 covers the interior key components when fitted within infusion pump) when programming key data connector (130) and fastener coupling (“tongue”, see Examiner’s annotated Fig. 18 above) are mated with the corresponding data connector (114) and fastener coupling (83) on the infusion device (132, see Fig. 18 illustrating how the key occupies the space between opposing “slots 83” when the data connector and fastener coupling are mated with the corresponding data connector and fastener coupling on the infusion device).
Regarding claim 5, Causey, III et al. discloses the assembly according to claim 1 and further discloses the assembly comprising; a data hub device (“supplemental device 90” of Fig. 1) being adapted to receive data transmitted from the infusion device (see [0078], lines 12-14), receive data including the one or more treatment parameters (“control parameters” of [0085]) for operating the infusion device (132, see [0078], lines 1-4 indicating how the data hub is adapted to, “adjust, change, modify, program, input, or the like, one or all of the control parameters”) encoded by the programmable, non-transitory computer readable storage device (130, see [0086], lines 1-6 indicating how “tab/key 128” may be a communication key and further note how, “communication key enables the infusion device to communicate with a supplemental device 90 to change control parameters or transfer data”), store the data (see Fig. 1 illustrating how the data hub device comprises an “input system” and note how the data must be stored on this system for at least some period of time in order for the data to be subsequently displayed on “display 98” or communicated via “communication system 102”), and process the data (see Fig. 1 illustrating how data within the data hub device can be moved between “input system 100”, “display 98” and “communication system 102” and note how, therefore, the data is processed by the data hub device), display the data (see Fig. 1 illustrating how the data hub device comprises “display 98” so that the data may be displayed), and communicate the data (see Fig. 1 illustrating how the data hub device comprises “communication system 102” so that the data may be communicated) to the same device (“infusion device 132”, see Fig. 1 illustrating how the data may be communicated to the infusion device) or another device (see Fig. 1 and note how the data could be displayed to another device, such an optical character recognition device, via the “display 98”). 
Regarding claim 6, Causey, III et al. discloses the assembly according to claim 5 and further discloses wherein the data hub device (90) is configured to encode the one or more medical treatment parameters (“control parameters” of [0085]) for operating the infusion device (132) to the programmable, non-transitory, computer readable storage device (130) of the infusion device (132, see [0087], lines 2-8 indicating how, “supplemental device 90 can reprogram computer chips included on the tab/key”).
Regarding claim 7, Causey, III et al. discloses the assembly according to claim 1 and further discloses the assembly comprising; a central processing unit (“control system 18” of Fig. 1), and an infusion device (“infusion device 132” of Fig. 18) comprising, a fastener coupling (“slot 83” of Fig. 18) configured to mate with a corresponding coupling (“tongue” see Examiner’s annotated Fig. 18 above) on the programming key (128), and a storage device reader (“electronics system 16” of Fig. 1) comprising a data connector (“conductive traces 114” of Fig. 18, note how “conductive traces 114” correspond to an electrical component and are, therefore, comprised by the storage device reader) configured to mate with a corresponding data connector (“conductive traces 134” of Fig. 18) on the programming key (128, see [0085] indicating how, “conductive traces 134 on the tab/key 128 connect the chip 130 to the electronics system 16 through electrical terminals 114”) wherein the infusion device (132) is configured to define a space (“opening 82” of Fig. 18) for receiving the programming key (128) when the data connector (114) and fastener coupling (83) on the infusion device (132) are mated with the corresponding data connector (134) and fastener coupling (“tongue” see Fig. 18 above) of the programming key (128, see Fig. 18 illustrating how the key occupies the space between opposing “slots 83” when the data connector and fastener coupling are mated with the corresponding data connector and fastener coupling on the programming key).
Regarding claim 8, Causey, III et al. discloses the assembly according to claim 7 and further discloses wherein the infusion device (132) is configured to be activated when the data connector (114) is connected with the corresponding data connector (130) on the programming key (128, see [0073], lines 1-4 indicating how, “conductive trace 85 that connects a battery terminal 88 of the battery 44 to a power lead 87 on the electronics module 30 (see FIG. 8)” and note how, since installation of the key is required to provide electrical power from the battery to the electronics module, the infusion device is activated, i.e. powered by battery, only when the data connector is connected with the corresponding data connector on the programming as facilitated by full installation of the key).
Regarding claim 10, Causey, III et al. discloses a method of assembling a medical device programming assembly according to any one of claim 1 (see above in the present Office Action for how all the structural elements of claim 1 are disclosed by Causey, III et al. and note how, therefore, Causey, III et al. discloses a method of assembling a medical device programming assembly according to claim 1). 
Regarding claim 13, Causey, III et al. discloses a system (see Fig. 1) for programming a medical treatment parameter (“control parameters” of [0085], see [0062], lines 4-7  indicating how, “Control parameters include, for example, one or more basal rates, one or more bolus rates, maximum and minimum delivery rates, one or more alarm criteria, or the like”) on an infusion device (“infusion device 132” of Fig. 18) configured to receive a programming key (“tab/key 128” of Fig. 18), the system comprising; a programming key (“tab/key 128” of Fig. 18) adapted to mate with the infusion device (132, see Fig. 18 and see [0085] indicating how the key is inserted, “into slot 83 of the housing 22 of infusion device 132”) the programming key (128) further comprising, a cover (back, spine, and front sides of key 128 in figure above), for supporting one or more programming key components (the components are supported on the interior section of the cover), the components comprising: a programmable, non-transitory, computer readable storage device (“programmable chip 130” of Fig. 18) affixed to the cover (130 is affixed to the front side of 128, the front, back, and spine are defined as the cover of the programming key 128) encoding one or more medical treatment parameters for operating the infusion device (132, see [0085] indicating how, “programmable chip 130 such as shown in FIG. 18, which is programmed with different control parameters before insertion”), a data connector (“conductive traces 134” of Fig. 18) electrically connected to the storage device (130, see [0085] indicating how, “conductive traces 134 on the tab/key 128 connect the chip 130 to the electronics system 16 through electrical terminals 114”) and configured to mate with a corresponding data connector (“electrical terminals 114” of Fig. 18) on the infusion device (132) for the transfer of data from the storage device (130) to the infusion device (132, see [0085] indicating how, “conductive traces 134 on the tab/key 128 connect the chip 130 to the electronics system 16 through electrical terminals 114” and see Fig. 1 illustrating how the “electronics system 16” is a component of the infusion device), and a fastener (“tongue” see Examiner’s annotated Fig. 18 above) coupling providing a locking mechanism (the fastener provides the tongue as the locking mechanism of the fastener coupling, as defined in applicant’s specification, a sliding fastener is a locking mechanism) affixed to the storage device (130, see Fig. 18 illustrating how the fastener coupling is affixed to the storage device through mutual attachment to the key) and configured to mate with a corresponding coupling (“slot 83” of Fig. 18) on the infusion device (132) when the data connector (134) is connected with the corresponding data connector (114) on the infusion device (132, see Fig. 18 illustrating how the coupling affixed to the storage device mates with a corresponding coupling on the infusion device), wherein the programming key (128) storage device is configured to occupy a shape (defined by “opening 82” of Fig. 18) formed by the infusion device (132) and the locking mechanism is configured to lock the cover and the infusion device ([0027] tab is not removeable; the examiner notes the back side of 128 covers the interior key components when fitted within infusion pump) when the programming key data connector (130) and fastener coupling (“tongue” see Examiner’s annotated Fig. 18 above) are mated with the corresponding data connector (114) and fastener coupling (83) on the infusion device (132, see Fig. 18 illustrating how the key occupies the space between opposing “slots 83” when the data connector and fastener coupling are mated with the corresponding data connector and fastener coupling on the infusion device).
Regarding claim 14, Causey III, et al. discloses the system of claim 13 and further discloses the system comprising; a data hub device (“supplemental device 90” of Fig. 1) adapted to receive data transmitted from the infusion device (132, see [0078], lines 12-14), and receive data including the one or more medical treatment parameters (“control parameters” of [0085]) for operating the infusion device(132, see [0078], lines 1-4 indicating how the data hub is adapted to, “adjust, change, modify, program, input, or the like, one or all of the control parameters”), encoded by the programmable, non-transitory, computer readable storage device (130, see [0086], lines 1-6 indicating how “tab/key 128” may be a communication key and further note how, “communication key enables the infusion device to communicate with a supplemental device 90 to change control parameters or transfer data”), store the data (see Fig. 1 illustrating how the data hub device comprises an “input system” and note how the data must be stored on this system for at least some period of time in order for the data to be subsequently displayed on “display 98” or communicated via “communication system 102”), and process the data (see Fig. 1 illustrating how data within the data hub device can be moved between “input system 100”, “display 98” and “communication system 102” and note how, therefore, the data is processed by the data hub device), display the data (see Fig. 1 illustrating how the data hub device comprises “display 98” so that the data may be displayed) and communicate the data (see Fig. 1 illustrating how the data hub device comprises “communication system 102” so that the data may be communicated) to the same device (“infusion device 132”, see Fig. 1 illustrating how the data may be communicated to the infusion device) or another electronic device (see Fig. 1 and note how the data could be displayed to another device, such an optical character recognition device, via the “display 98”).
Regarding claim 15, Causey III et al. discloses the system of claim 13 and further discloses the system comprising; a central processing unit (“control system 18” of Fig. 1), and an infusion device (“infusion device 132” of Fig. 18) comprising, a fastener coupling (“slot 83” of Fig. 18) configured to mate with a corresponding coupling (“tongue” see Examiner’s annotated Fig. 18 above) on the programming key (128), and a storage device reader (“electronics system 16” of Fig. 1) comprising a data connector (“conductive traces 114” of Fig. 18, note how “conductive traces 114” correspond to an electrical component and are, therefore, comprised by the storage device reader) configured to mate with a corresponding data connector (“conductive traces 134” of Fig. 18) on the programming key (128, see [0085] indicating how, “conductive traces 134 on the tab/key 128 connect the chip 130 to the electronics system 16 through electrical terminals 114”) wherein the infusion device (132) is configured to define a shape (defined by the “opening 82” of Fig. 18) for receiving the programming key (128) when the data connector (114) and fastener coupling (83) on the infusion device (132) are mated with the corresponding data connector (134) and fastener coupling (“tongue” see Fig. 18 above) of the programming key (128, see Fig. 18 illustrating how the key occupies the space between opposing “slots 83” when the data connector and fastener coupling are mated with the corresponding data connector and fastener coupling on the programming key).
Regarding claim 16, Causey, III et al. discloses a method for the transfer of data (“control parameters” of [0085], see [0062], lines 4-7  indicating how, “Control parameters include, for example, one or more basal rates, one or more bolus rates, maximum and minimum delivery rates, one or more alarm criteria, or the like”) from a programmable, non-transitory, computer readable storage device (“programmable chip 130” of Fig. 18) to a data hub device (“supplemental device 90” of Fig. 1) comprising the steps of, (the examiner notes the step of “obtaining” is inherent in the device is present) obtaining a programming key (“tab/key 128” of Fig. 18) further comprising, a cover (back, spine, and front sides of key 128 in figure above), for supporting one or more programming key components (the components are supported on the interior section of the cover), a programmable, non-transitory, computer readable storage device (“programmable chip 130” of Fig. 18) affixed to the cover (see figure above) encoding a medical treatment parameter (“control parameters” of [0085]) for operating an infusion device (“infusion device 132” of Fig. 18), a data connector (“conductive traces 134” of Fig. 18) electrically connected to the storage device (130, see [0085] indicating how, “conductive traces 134 on the tab/key 128 connect the chip 130 to the electronics system 16 through electrical terminals 114”) and configured to mate with a corresponding data connector (“electrical terminals 114” of Fig. 18) on the infusion device (132, see Fig. 18 illustrating how the corresponding data connector is on the infusion device) for the transfer of data from the storage device (130) to the infusion device (132, see [0085] indicating how, “conductive traces 134 on the tab/key 128 connect the chip 130 to the electronics system 16 through electrical terminals 114” and see Fig. 1 illustrating how the “electronics system 16” is a component of the infusion device), and a fastener coupling (“tongue” see Examiner’s annotated Fig. 18 above) providing a locking mechanism (the fastener provides the tongue as the locking mechanism of the fastener coupling, as defined in applicant’s specification, a sliding fastener is a locking mechanism) affixed to the storage device (130, see Fig. 18 illustrating how the fastener coupling is affixed to the storage device through mutual attachment to the key) and configured to mate with a corresponding coupling (“slot 83” of Fig. 18) on the infusion device (132) when the data connector (134) is connected with the corresponding data connector (114) on the infusion device (132, see Fig. 18 illustrating how the coupling affixed to the storage device mates with a corresponding coupling on the infusion device), obtaining a central processing unit (“control system 18” of Fig. 1), obtaining the infusion device (132) further comprising, a fastener coupling (“slot 83” of Fig. 18) configured to mate with a corresponding coupling (“tongue” see Examiner’s annotated Fig. 18 above) on the programming key (128), and a storage device reader (“electronics system 16” of Fig. 1) comprising a data connector (“conductive traces 114” of Fig. 18, note how “conductive traces 114” correspond to an electrical component and are, therefore, comprised by the storage device reader) configured to mate with a corresponding data connector (“conductive traces 134” of Fig. 18) on the storage device (130, see Fig. 18 illustrating how the corresponding data connector is on the storage device through electrical connection), mating the storage device data connector (134) with the infusion device data connector (114, see Fig. 18 illustrating how the storage device data connector is mated with the infusion device data connector upon insertion of the programmable key into “opening 82”), communicating the medical treatment parameter (“control parameters” of [0085]) to the infusion device (132, see [0085] indicating how, “see [0085] indicating how, “conductive traces 134 on the tab/key 128 connect the chip 130 to the electronics system 16 through electrical terminals 114” and see Fig. 1 illustrating how the “electronics system 16” is a component of the infusion device), and communicating the medical treatment parameter (“control parameters” of [0085]) from the infusion device (132) to the data hub device (90, see [0078], lines 12-14 indicating how, “Preferably the communication system 102 provides 2-way communication between the supplemental device 90 and the infusion device”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 11 are rejected under 35 U.S.C. 103 unpatentable over Causey, III et al. (US 2001/0041869) in view of Tang (US 2011/0137281).
Regarding claim 2, Causey, III et al. teaches the assembly according to claim 1 and further discloses wherein the fastener coupling (83 and “tongue”, see Examiner’s annotated Fig. 18 above) comprises a tongue and groove sliding fastener (see [0072], lines 1-5 and see Examiner’s annotated Fig. 18 above illustrating how “slot 83” corresponds to a groove and note how the fastener coupling, therefore, corresponds to a tongue and groove sliding fastener) and the cover (back, spine, and front sides of 128) further comprising; a substantially planar portion (“planar portion” see Examiner’s annotated Fig. 18 above) configured to cover the shape (82) formed within the infusion device (132, see Fig. 18 above and note how the planar portion would cover the space when the programmable key is inserted into the space), terminating in a tongue (“tongue” see Examiner’s annotated Fig. 18 above) formed at one or more edges of the substantially planar portion (see Fig. 18 above illustrating how the planar portion terminates in tongue at multiple edges) configured to mate with a corresponding groove (“slot 83” of Fig. 18) partially defining the shape (82) within the infusion device (132, see Fig. 18 above illustrating how the groove partially fills the space within the infusion device). Causey, III et al. does not, however, disclose the tongue and groove sliding fastener further comprising a locking means configured to engage with a corresponding means on the infusion device to secure the sliding fastener in position when the data connector and fastener coupling are mated with the corresponding data connector and fastener coupling on the infusion device.
Tang teaches an infusion pump (“drug delivery device 1” of Fig. 1-3) comprising a cover (“rear sliding cover 12” of Fig. 1-3) which is slidingly fastened to the infusion device (1, see Fig. 2-3 and [0035], lines 8-11 indicating how the cover may slide with respect to the infusion device) via a fastener coupling (106/104/121 of Fig. 1 and Fig. 2) comprising a tongue (“hooking portions 121” of Fig. 1) and groove (“slots 106” of Fig. 1) sliding fastener (106/104/121, see [0035], lines 44-54 for description of operation of the tongue and groove sliding fastener). Tang further teaches the tongue and groove sliding fastener (106/104/121) further comprising; a tongue portion (“hooking portions 121” of Fig. 1, see Fig. 1 illustrating the outward extension of “hooking portions 121” and note how these portions, therefore, correspond to a tongue structure) configured to mate with a corresponding groove (“slots 106” of Fig. 1) of the infusion device (1, see Fig. 1 illustrating how the grooves are formed in the “base 10” of the infusion device), and a locking mechanism (see Fig. 1 illustrating how “hooking portions 121” comprise a gap for engaging with “locks 104” and note how this gap corresponds to the locking means on the cover) configured to engage with a corresponding means (“locks 104” of Fig. 1 and Fig. 2) on the infusion device (1, see Fig. 1 illustrating how the corresponding locking mechanism are provided on the infusion device via “base 10”) to secure the sliding fastener (106/104/121) in position when the fastener coupling (121) of the cover (12) is mated with the fastener coupling (106/104) on the infusion device (1, see Fig. 3 and see [0035], lines 51-54 indicating how the sliding fastener is secured in position when the fastener coupling of the cover is mated with the fastener coupling of the infusion device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a portion of the tongue of Causey, III et al. at the first position indicated above in Examiner’s annotated Fig. 18 such that it comprises the tongue shape and locking means taught by Tang and to further modify a portion of the groove of Causey, III et al. at the second position indicated above in Examiner’s annotated Fig. 18 such it comprises the corresponding locking means on the infusion device further taught by Tang because Tang teaches the locking features are beneficial for retaining the cover in its combined position (see [0035], lines 51-54 of Tang). The tongue and groove sliding fastener of Tang is structurally equivalent to the tongue and groove sliding fastener of Causey, III et al.; as a result, one of ordinary skill in the art would readily recognize that the locking means taught by Tang could be similarly incorporated into the sliding fastener of Causey, III et al. and would yield the predictable result of retaining the storage device to the infusion device in its combined position. Furthermore, such a modification provides that the tongue and groove sliding fastener further comprises a locking means configured to engage with a corresponding means on the infusion device to secure the sliding fastener in position when the data connector and fastener coupling are mated with the corresponding data connector and fastener coupling on the infusion device. 
Finally, Examiner notes that the “locking means configured to engage with a corresponding means on the infusion device” of Causey, III et al. in view of Tang is a structural equivalent to that which is described in [0051] of the specification of the instant application because both structures satisfy the function of mechanically engaging with one another to secure the sliding fastener in position in substantially the same manner and with substantially similar results. 
Regarding claim 3, Causey, III et al. teaches the assembly according to claim 1 and further discloses wherein the data connector (134) comprises; a unique data connector (“conductive traces 134” of Fig. 18) configured to impede mating with commonly available data connectors (see Fig. 18 and note how the configuration of “conductive traces 134” on the programming key are clearly not compatible with commonly available data connectors such as HDMI and micro HDMI, which are exemplary common data connectors according to [0126] of the instant specification. As a result, Examiner concludes that the unique data connector is configured to impede mating with commonly available data connectors), and a fastener coupling (“tongue” see Examiner’s annotated Fig. 18 above) configured to mate with a corresponding coupling (“slot 83” of Fig. 18) on the infusion device (132). Causey, III et al. does not, however, disclose wherein the fastener coupling is configured to form a substantially non-releasable mating arrangement between the storage device data connector and the infusion device data connector and thereby a substantially non-tamperable engagement between the programming key and the infusion device.
Tang teaches an infusion pump (“drug delivery device 1” of Fig. 1-3) comprising a cover (“rear sliding cover 12” of Fig. 1-3) which is slidingly fastened to the infusion device (1, see Fig. 2-3 and [0035], lines 8-11 indicating how the cover may slide with respect to the infusion device) via a fastener coupling (106/104/121 of Fig. 1 and Fig. 2) comprising a tongue (“hooking portions 121” of Fig. 1) and groove (“slots 106” of Fig. 1) sliding fastener (106/104/121, see [0035], lines 44-54 for description of operation of the tongue and groove sliding fastener). Tang further teaches the tongue and groove sliding fastener (106/104/121) further comprising; a tongue portion (“hooking portions 121” of Fig. 1, see Fig. 1 illustrating the outward extension of “hooking portions 121” and note how these portions, therefore, correspond to a tongue structure) configured to mate with a corresponding groove (“slots 106” of Fig. 1) of the infusion device (1, see Fig. 1 illustrating how the grooves are formed in the “base 10” of the infusion device), and a locking means (see Fig. 1 illustrating how “hooking portions 121” comprise a gap for engaging with “locks 104” and note how this gap corresponds to the locking means on the cover) configured to engage with a corresponding means (“locks 104” of Fig. 1 and Fig. 2) on the infusion device (1, see Fig. 1 illustrating how the corresponding locking means are provided on the infusion device via “base 10”) to secure the sliding fastener (106/104/121) in position when the fastener coupling (121) of the cover (12) is mated with the fastener coupling (106/104) on the infusion device (1, see Fig. 3 and see [0035], lines 51-54 indicating how the sliding fastener is secured in position when the fastener coupling of the cover is mated with the fastener coupling of the infusion device). Tang further teaches wherein the sliding fastener (106/104/121) is configured to form a substantially non-releasable mating arrangement (see Fig. 1 and Fig. 2 illustrating how a substantial degree of force would be required to separate “locks 104” from “hooking portions 121” once the two structures are mated to one another) between the cover (12) and the infusion device (1) and thereby a substantially non-tamperable engagement (see Fig. 1 and Fig. 2 illustrating the substantially non-releasable mating and note how this similarly forms a substantially non-tamperable engagement) between the cover (12) and the infusion device (1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a portion of the fastener coupling affixed to the storage device of Causey, III et al. at the first position indicated above in Examiner’s annotated Fig. 18 such that it comprises the tongue shape and locking means taught by Tang and to further modify a portion of the corresponding coupling on the infusion device of Causey, III et al. at the second position indicated above in Examiner’s annotated Fig. 18 such it comprises the corresponding locking means on the infusion device further taught by Tang because Tang teaches the locking features are beneficial for retaining the cover in its combined position (see [0035], lines 51-54 of Tang). The tongue and groove sliding fastener of Tang is structurally equivalent to the fastener coupling and corresponding coupling on the infusion device of Causey, III et al.; as a result, one of ordinary skill in the art would readily recognize that the locking means taught by Tang could be similarly incorporated into the fastener coupling and corresponding coupling of Causey, III et al. and would yield the predictable result of retaining the storage device to the infusion device in its combined position. Such a modification provides wherein the fastener coupling is configured to form a substantially non-releasable mating arrangement between the storage device data connector and the infusion device data connector and thereby a substantially non-tamperable engagement between the programming key and the infusion device. 
Regarding claim 4, Causey, III et al. teaches the assembly according to claim 1 and further discloses wherein the conformation of the fastener coupling (83 and “tongue”, see Examiner’s annotated Fig. 18 above) is configured to cover the priming mechanism (“drive system 14” of Fig. 1, see Fig. 1 and [0061], lines 1-6 illustrating how fluid is pumped from “reservoir 12” and through “tube 24” via the “drive system 14” and note how “drive system 14” therefore corresponds to a priming mechanism corresponding to a pump capable of pumping fluid through the fluid line) of the infusion device (132, see Fig. 18 illustrating how the fastener coupling facilitates coverage of the priming mechanism by filling “opening 82” of the housing of the infusion device and note how, therefore, the conformation of the fastener coupling is configured to cover the priming mechanism of the infusion device), and to enable operation of a priming sequence upon engagement of the programming key (128) with the infusion device (132, see [0073], lines 1-4 indicating how, “conductive trace 85 that connects a battery terminal 88 of the battery 44 to a power lead 87 on the electronics module 30” and note how, therefore, operation of a priming sequence is only enabled upon engagement of the programming key with the infusion device by inserting the programming key fully into the space of the infusion device). Causey, III et al. does not, however, disclose wherein the fastener coupling is configured to form a substantially non-tamperable engagement between the programming key and the infusion device.
Tang teaches an infusion pump (“drug delivery device 1” of Fig. 1-3) comprising a cover (“rear sliding cover 12” of Fig. 1-3) which is slidingly fastened to the infusion device (1, see Fig. 2-3 and [0035], lines 8-11 indicating how the cover may slide with respect to the infusion device) via a fastener coupling (106/104/121 of Fig. 1 and Fig. 2) comprising a tongue (“hooking portions 121” of Fig. 1) and groove (“slots 106” of Fig. 1) sliding fastener (106/104/121, see [0035], lines 44-54 for description of operation of the tongue and groove sliding fastener). Tang further teaches the tongue and groove sliding fastener (106/104/121) further comprising; a tongue portion (“hooking portions 121” of Fig. 1, see Fig. 1 illustrating the outward extension of “hooking portions 121” and note how these portions, therefore, correspond to a tongue structure) configured to mate with a corresponding groove (“slots 106” of Fig. 1) of the infusion device (1, see Fig. 1 illustrating how the grooves are formed in the “base 10” of the infusion device), and a locking means (see Fig. 1 illustrating how “hooking portions 121” comprise a gap for engaging with “locks 104” and note how this gap corresponds to the locking means on the cover) configured to engage with a corresponding means (“locks 104” of Fig. 1 and Fig. 2) on the infusion device (1, see Fig. 1 illustrating how the corresponding locking means are provided on the infusion device via “base 10”) to secure the sliding fastener (106/104/121) in position when the fastener coupling (121) of the cover (12) is mated with the fastener coupling (106/104) on the infusion device (1, see Fig. 3 and see [0035], lines 51-54 indicating how the sliding fastener is secured in position when the fastener coupling of the cover is mated with the fastener coupling of the infusion device). Tang further teaches wherein the sliding fastener (106/104/121) is configured to form a substantially non-releasable mating arrangement (see Fig. 1 and Fig. 2 illustrating how a substantial degree of force would be required to separate “locks 104” from “hooking portions 121” once the two structures are mated to one another) between the cover (12) and the infusion device (1) and thereby a substantially non-tamperable engagement (see Fig. 1 and Fig. 2 illustrating the substantially non-releasable mating and note how this similarly forms a substantially non-tamperable engagement) between the cover (12) and the infusion device (1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a portion of the fastener coupling affixed to the storage device of Causey, III et al. at the first position indicated above in Examiner’s annotated Fig. 18 such that it comprises the tongue shape and locking means taught by Tang and to further modify a portion of the corresponding coupling on the infusion device of Causey, III et al. at the second position indicated above in Examiner’s annotated Fig. 18 such it comprises the corresponding locking means on the infusion device further taught by Tang because Tang teaches the locking features are beneficial for retaining the cover in its combined position (see [0035], lines 51-54 of Tang). The tongue and groove sliding fastener of Tang is structurally equivalent to the fastener coupling and corresponding coupling on the infusion device of Causey, III et al.; as a result, one of ordinary skill in the art would readily recognize that the locking means taught by Tang could be similarly incorporated into the fastener coupling and corresponding coupling of Causey, III et al. and would yield the predictable result of retaining the storage device to the infusion device in its combined position. Such a modification provides wherein the fastener coupling is configured to form a substantially non-tamperable engagement between the programming key and the infusion device. 
Regarding claim 11, Causey, III et al. in view of Tang teaches the medical device programming assembly according to claim 4. Causey, III et al. in view of Tang further teaches a method of assembling the medical device programming assembly according to claim 4 wherein the method comprises the steps of; obtaining a programmable, non-transitory, computer readable storage device (“programmable chip 130” of Fig. 18) comprising a data connector (“conductive traces 134” of Fig. 18) wherein the data connector (134) is configured to mate with a corresponding data connector (“electrical terminals 114” of Fig. 18) on the infusion device (132, see Fig. 18 illustrating how the corresponding data connector is on the infusion device), programming the programmable, non-transitory, computer readable storage device (130) to encode one or more medical treatment parameters (“control parameters” of [0085], see [0062], lines 4-7  indicating how, “Control parameters include, for example, one or more basal rates, one or more bolus rates, maximum and minimum delivery rates, one or more alarm criteria, or the like”) for operating the infusion device (see [0085] indicating how, “a programmable chip 130 such as shown in FIG. 18, which is programmed with different control parameters”), and affixing the storage device (130) to a fastener coupling (“tongue”, see Examiner’s annotated Fig. 18 above) configured to mate with a corresponding coupling (“slot 83” of Fig. 18) on the infusion device (132) when the data connector (134) is connected with the corresponding data connector (114) on the infusion device (132, see Fig. 18 illustrating how the fastener coupling and corresponding coupling are configured to mate with one another in order to insert the storage device into the infusion device such that the data connector and corresponding data connector are in electrical connection with one another).
Claim 12 is rejected under 35 U.S.C. 103 unpatentable over Causey, III et al. (US 2001/0041869) in view of Tang (US 2011/0137281) and Lazzaro et al. (US 2004/0064041).
Regarding claim 12, Causey, III et al. and Tang teaches the method of assembling according to claim 11. Causey, III does not, however, teach wherein the step of programming the programmable, non-transitory, computer readable storage device comprises the additional step of rendering the medical treatment parameter substantially non-editable. 
Lazzaro et al. teaches a control interface (“control interface 6000” of Fig. 128A-G) for an infusion device (see [0001] indicating how, “invention relates to medical injectors, and syringes, syringe interfaces, syringe adapters and syringe plungers for use therewith”) wherein the control interface (6000) can be programmed to encode one or more medical treatment parameters for operating the infusion device (see [0448], lines 1-3 indicating how, “the operator of the CT procedure first programs the protocol for the injection procedure using the control room unit”). Lazzaro et al. first teaches wherein the step of programming the control interface (6000) comprises the additional step of rendering the treatment parameter substantially non-editable (see [0454], lines 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Causey, III et al. in view of Tang such that the step of programming the programmable, non-transitory, computer readable storage device comprises the additional step of rendering the medical treatment parameter substantially non-editable as taught by Lazzaro et al. Such a modification would be advantageous because it prevents undesired changes to the treatment parameter (see [0454], lines 17-20).
Claim 9 is rejected under 35 U.S.C. 103 unpatentable over Causey, III et al. (US 2001/0041869) in view of Budiman (US 2011/0130746).
Regarding claim 9, Causey, III et al. discloses the assembly according to claim 5.  Causey, III et al. does not, however, disclose wherein the data hub device comprises a server or a router for communicating the data including the one or more medical treatment parameters for operating the infusion device to another infusion device. 
Budiman teaches an infusion device (“medical device 30, 32” of Fig. 1, see [0035], lines 1-8 indicating how either one of the device may be an “infusion pump”) which is configured to communicate with a data hub device (“electronic device 12” of Fig. 1, see [0035], lines 18-26 indicating how, “the medical devices 30, 32 are each configured to communicate wirelessly with the communication I/O unit 22 of the electronic device 12 via one of a corresponding number of wireless communication links”). Budiman further teaches wherein the data hub device (12) is comprises a server (see [0031], lines 15-20 indicating how the data hub device may comprise, a “local server”) for communicating data to another electronic device (“remote device 50” of Fig. 1, see [0038], line 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Causey, III et al. such that the data hub device comprises a server for communicating the data including the one or more medical treatment parameters for operating the infusion device to another infusion device as taught by Budiman. Such a modification would be advantageous because it provides additional means for controlling and/or monitoring infusion of a substance to a user or to transfer software programs to the data hub device (see [0043], lines 14-19 of Budiman). 
Claim 17 is rejected under 35 U.S.C. 103 unpatentable over Causey, III et al. (US 2001/0041869) in view of Cheng et al. (WO 2017/051271).
Regarding claim 17, Causey, III et al. discloses the method according to claim 16. Causey, III et al. does not, however, disclose wherein; the step of communicating the medical treatment parameter to the infusion device is followed by the step of sensing a medical treatment parameter during or following the medical treatment, and the step of communicating the medical treatment parameter from the infusion device to the data hub device further comprises the step of communicating the sensed medical treatment parameter to the data hub device.
Cheng et al. teaches a method for the transfer of data to a hub device (“patient monitor 118” of Fig. 3) comprising the steps of; obtaining an infusion device (“smart syringe 120” of Fig. 2-3), communicating a medical treatment parameter to the infusion device (120, see Pg. 8, lines 11-15 indicating how, “monitor 118 performs closed-loop feedback calculations 320, which may be used to control smart IV device 120”). Cheng et al. further teaches wherein the step of communicating the medical treatment parameter to the infusion device (120, see Pg. 8, lines 11-15) is followed by the step of sensing a medical treatment parameter (“flow rate” via “flow detector 204” of Fig. 2) during the medical treatment (see Pg. 6, lines 3-6 indicating how, “flow detector 204 measures the flow rate continuously in real-time”), and the step of communicating the medical treatment parameter from the infusion device (120) to the data hub (118) further comprises the step of communicating the sensed medical treatment parameter (“flow rate”) to the data hub device (118, see Pg. 6, lines 26-34 indicating how, “information acquired by such sensors (e.g. the medication identification sensor 202, the flow detector 204, temperature sensor 206 of the syringe 120, or similar sensors of the infusion pump 122) are communicated via the wired or wireless communication interface 120a, 122a to the patient monitor 118 via its wired or wireless communication interface”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Causey, III et al. such that the method further comprises providing a flow detector taught by Cheng et al. and further modifying the method such that  the step of communicating the medical treatment parameter to the infusion device is followed by the step of sensing a medical treatment parameter during the medical treatment, and the step of communicating the medical treatment parameter from the infusion device to the data hub device further comprises the step of communicating the sensed medical treatment parameter to the data hub device as further taught by Cheng et al. Such a modification would be advantageous because it enables either an increase or decrease in flow rate in response to changes in vital signs (see Pg. 7, lines 15-20 of Cheng et al.). Furthermore, Cheng et al. teaches that infusion pumps are commonly provided with sensors such as flow sensors (see Pg. 1, lines 10-17 of Cheng et al.). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783          
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783